AILSHIE, C. J.
This action involves the same question of law that has just been passed on in the case of Brose v. Twin Falls Land & Water Co. The only difference between the two cases is that the Brose ease was prosecuted for damages caused on account of seepage and percolation, and in the present ease the action is prosecuted against the defendants for allowing a considerable volume of water to overflow and escape from the company’s canals and flow over and upon the plaintiff’s land, cutting out and washing away the soil in places and washing gravel and debris upon the soil in other places, thus damaging and injuring the plaintiff’s lands.
The action was commenced against both the Twin Falls Land & Water Co. and the Twin Falls Canal Co. The same facts were pleaded in this case as in the Brose case with reference to the ownership of the two companies and the interest and control that each had in- and to this canal and water system. The district court held that the plaintiff had improperly united a cause of action against the Twin Falls Land & Water Co. with an action against the Twin Falls Canal Co., and that the facts pleaded did not show a joint liability against both the defendants.
The judgment in this case must be affirmed for the same reasons stated in Brose v. Twin Falls Land & Water Co. and Twin Falls Canal Co. Judgment is affirmed, and it is so ordered. Costs awarded in favor of respondents.
Sullivan and Stewart, JJ., concur.